DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 5, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 6-8, 10-12, and 14-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nakano et al. (US 2020/0119595).
Regarding claims 1 and 14, Nakano et al. in (Figs. 4-7 and 9), discloses power receiver unit controller (see Figs. 7 and 9, controller 45 and foreign matter detector 46 of the foreign matter processing device corresponding to the receiver unit controller) for inclusion in a wireless power receiver (see Fig. 7, 12), the PRU controller (see Figs. 7 and 9, controller 45 and foreign matter detector 46 of the foreign matter processing device corresponding to the receiver unit controller) configured to: generate a measurement request for transmitting to a wireless power transmitter (see [0158-0164], [0180], [0215-0216],[0222], [0256-0269] and [0284-0295]); generate an enable signal configured to enable a modulator (see Figs. 7 and 9, communication unit, 42 corresponding to the modulator, and [0426]) in the wireless power receiver (see Fig. 7, 12) during a predetermined time window (see [0158-0169], [0215-0216], [0222], [0262]); receive a measurement signal corresponding to a resonant circuit signal in a resonant circuit of the wireless power receiver (see [0146-0148] and [0258-0260]); process the measurement signal and determine whether a foreign object is present between the wireless power receiver and the wireless power transmitter from the processed measurement signal (see [0162-0167] and [0266-0268]); and wherein the wireless power receiver does not receive any power from the wireless power 
6.	 Regarding claim 2, Nakano et al. in (Figs. 4-7 and 9) ,discloses the PRU controller (see Figs. 7 and 9, controller 45 and foreign matter detector 46 of the foreign matter processing device corresponding to the receiver unit controller) of claim 1 further comprising: a first input configured to be coupled to a first resonant circuit node (see Fig. 8, showing in more detailed the input of the foreign matter detector 46 coupled to a first resonant circuit node 40 via Q –value measuring unit 51); a second input configured to be coupled to a second resonant circuit node see Fig. 8, showing in more detailed the input of the foreign matter detector 46 coupled to a second resonant circuit node 40 via Q-value measuring unit 51); a third input configured to be coupled to a first wireless receiver output (see controller 45 having a third input via communication unit 43 configured to be coupled to a first wireless receiver output via the regulator 43 and load 44); a fourth input configured to be coupled to a second wireless receiver output (see, Figs. 7 and 9, controller 45 having a fourth input via determining unit 53 configured to be coupled to a second wireless output via the regulator 43 and load 44; and a modulator control output configured to be coupled to the modulator (see Figs. 7 and 9, communication unit 42, see [0426] corresponding to 
7.	Regarding claims 3 and 15, Nakano et al. in (Figs. 4-7 and 9) ,discloses the PRU controller of claims 1 and 14 further configured to process the measurement signal to determine a quality factor or a parameter related to the quality factor of the resonant circuit from the measurement signal (see [0074], [0091] and [0259-0268]).  
8.	Regarding claims 4 and 16, Nakano et al. in (Figs. 4-7 and 9) ,discloses the PRU controller of claims 3 and 15 further configured to determine a quality factor or a parameter related to the quality factor of the resonant circuit from the rate of amplitude decrease of the measurement signal (see [0074] and, [0091], and [0259-0268]).  
9.      Regarding claims 6 and 17, Nakano et al. in (Figs. 4-7 and 9), discloses the PRU controller of claims 1 and 17 further configured to generate a foreign object 
10.	Regarding claim 7, Nakano et al. in (Figs. 4-7 and 9) ,discloses a wireless power receiver (see Fig. 9) comprising the PRU controller (see Figs. 7 and 9, controller 45 and foreign matter detector 46 of the foreign matter processing device corresponding to the receiver unit controller) of claim 1 and further comprising a modulator (see Figs. 7 and 9, communication unit, 42 corresponding to the modulator, and [0426]) coupled to a resonant circuit (see Fig. 9, 40), a rectifier (see Fig. 9, 41)  having an input coupled to the resonant circuit (see Fig. 9, 40) and an output configured to be coupled to a load (see load 44 via communication unit and regulator 43) wherein the PRU controller (see Figs. 7 and 9, controller 45 and foreign matter detector 46 of the foreign matter processing device corresponding to the receiver unit controller) is coupled to the modulator (see Fig. 9, 42) and the resonant circuit (see Fig. 9, 40) and wherein the wireless power receiver is configured to: transmit a measurement request to the wireless power transmitter (see [0158-0164], [0180], [0215-0216],[0222], [0256-0269] and [0284-0295]); couple the modulator (see Fig. 9, 42) to the resonant circuit (see Fig. 9, 40) during a predetermined time window in which the wireless power receiver does not receive any power from the wireless power transmitter (see 
11.	Regarding claim 8, Nakano et al. in (Figs. 4-7 and 9),discloses the wireless power receiver of claim 7 further comprising a measurement circuit (see Fig. 9, 46) having an input coupled to the resonant circuit (see Fig. 9, 40) and an output coupled to the PRU controller (see Fig. 9, 45).  
11.	Regarding claim 10, Nakano et al. in (Figs. 4-7 and 9), discloses a power transmitter unit PTU controller (see Fig. 5, waveform detector 23 and controller 24 corresponding to the power transmitter unit PTU controller as claimed) for inclusion in a wireless power transmitter (see Fig. 5, 11) configured to transmit power to a wireless power receiver (see Fig. 1, 12), the wireless power transmitter (see Fig. 5, 11) further comprising an inverter (see Fig. 5, driver circuit 22 corresponding to the inverter and [0205-0206]) coupled to a resonant circuit (see Fig. 5, 20), wherein the PTU controller (see Fig. 5, waveform detector 23 and controller 24 corresponding to the power transmitter unit PTU controller as claimed) comprises: a pulse-width modulation output (see waveform detector 23 
12.	Regarding claim 11, Nakano et al. in (Figs. 4-7 and 9), discloses the PTU controller of claim 10 further configured to receive a foreign object detect status from the wireless power receiver and to disable the power transmission in response the foreign object detect status indicating that a foreign object has been detected (see [0148], [0158-0170]), [0215-0216], [0222], and [0262]).

14.	Regarding claim 18, Nakano et al. in (Figs. 4-7 and 9), discloses the wireless power transfer system and all the limitations as discussed above in claims 1 and 10. 
15.	Regarding claim 19, Nakano et al. in (Figs. 4-7 and 9), discloses the wireless
power transfer system of claim 18, wherein the wireless power receiver further comprises: the modulator (see Figs. 7 and 9, communication unit, 42 corresponding to the modulator, and [0426]); the resonant circuit (see Figs. 7 and 9, 40) coupled to the modulator (see Figs. 7 and 7, 42 and [0426]); and a rectifier (see Figs. 7 and 9, 41) having an input coupled to the resonant circuit (see Figs. 7 and 9, 40) and an output configured to be coupled to a load (see Figs. 7 and 9, load 44 via regulator 43), wherein the PRU controller (see Figs. 7 and 9, controller 45 and foreign matter detector 46 of the foreign matter processing device corresponding to the receiver unit controller “PRU”) is coupled to the modulator (see Figs. 7 and 9, 42 and [0426]) and the resonant circuit (see Figs. 7 and 9, 40).  
. 

Claim Rejections - 35 USC § 103
17.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


18.	Claims 5 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakano et al. (US 2020/0119595) and in view of Bunsen et al. (US 2013/0134792).
19.	Regarding claim 5, Nakano et al. discloses the PRU controller of claim 1, except for further comprising an analog to digital converter coupled to a control module.  
However, Bunsen et al. in (Fig. 15), discloses the PRU controller of claim 1, further comprising an analog to digital converter (see 54) coupled to a control module (see arithmetic processor 55 or control section 46) in order translate analog electrical signals to a digital number for data processing purposes that are 
Therefore, it would have been obvious to one of ordinary skill in the art prior to the filling date of the invention to incorporate an ADC as taught by Bunsen et al. in the power receiver unit as taught by Nakano et al. in order translate analog electrical signals to a digital number for data processing purposes that are less susceptible to deleterious effects of additive noise as compared to analog signals. 
20.	Regarding claim 9, Nakano et al. discloses the wireless power receiver of claim 8, except for wherein the measurement circuit comprises a series arrangement of a filter and a rectifier between the measurement circuit input and the measurement circuit output and wherein the PRU controller is further configured to detect the measurement signal by sampling the filtered and rectified resonant circuit modulation signal.  
However, Bunsen et al. in (Fig. 15), discloses a measurement circuit comprises a series arrangement of a filter (see 33a and 33b) and a rectifier (see 53A  and 53B) between the measurement circuit input and the measurement circuit output and wherein the PRU controller (see processor 55 and control section 46) is further configured to detect the measurement signal by sampling the filtered and 
Therefore, it would have been obvious to one of ordinary skill in the art prior to the filling date of the invention to modify the measurement circuit of Nakano et al. with the series arrangement of a filter and rectifier as taught by Bunsen et al. in order to in order translate analog electrical signals to a digital number for data processing purposes that are less susceptible to deleterious effects of additive noise as compared to analog signals. 

Conclusion
21.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRENCE RONIQUE WILLOUGHBY whose telephone number is (571)272-2725. The examiner can normally be reached M-F 9:30-5:30pm.
22.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

24.	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TERRENCE R WILLOUGHBY/Examiner, Art Unit 2836                                                                                                                                                                                                        1/12/22


/REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836